 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlcoa Construction Systems,Inc.andRandyL.Ward,UnitedBrotherhood of Carpenters and Joiners ofAmerica,Millmen'sUnion LocalNo. 338, AFL-CIOandRandyL.Ward. Case 19-CA-6306 and19-CB-2013July 15, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn March 21, 1974, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthisproceeding. Thereafter, Respondent Employerfiled exceptions and a supporting brief and the Gener-alCounsel filed a brief in answer to the RespondentEmployer's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Employer,Alcoa Construc-tion Systems,Inc.,Kent,Washington,itsofficers,agents, successors,and assigns,and RespondentUnion,United Brotherhood of Carpenters and Join-ers of America,Millmen'sUnion Local No. 338,AFL-CIO,Seattle,Washington,its officers,agents,and representatives, shall take the action set forth inthe said recommended Order.' In adopting the Administrative Law Judge'sDecision.Member Fanningfinds it unnecessary to pass on or consider the alleged breach of the Union'sduty of fair representation as an alternative basis upon which the violationsmiiht be foundThe Respondent Employer's assertion that it has ceased operations at theplant in question and that this requires a modification of the Board's Orderis a matter which we will leave to be resolved at the compliance stages of thisproceedingDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge. This casewas tried at Seattle, Washington, on January 15, 1974. OnMarch 20, 1973, Randy L. Ward, an individual, filed acharge in Case 19-CA-6306 against Alcoa ConstructionSystems, Inc., herein called the Company,' and a charge inCase 19-CB-2013 against United Brotherhood of Carpen-ters and Joiners of America, Mtllmen's Union Local No338, AFL-CIO, herein called the Union. An order consoli-dating cases and a complaint based on the charges issuedon November 30, 1973. The complaint alleges that the Com-pany violated Section 8(a)(1) and (3) and the Union violatedSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended.IssuesThe primary issues are:1.Whether the Union violated Section 8(b)(1)(A) and (2)of the Act by causing the Company to discharge Randy L.Ward pursuant to a union-security clause under circum-stances:(a) where the union-security clause was enforced inan unlawful manner, or (b) where the Union's actions con-stituted a failure to represent Ward fairly.2.Whether the Company violated Section 8(a)(3) and (1)of the Act by complying with the Union's demand thatWard be discharged.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel, the Company, and the Union.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company,a Delaware corporation, is engaged in themanufacture of bathroom,kitchen,and service modules atvarious locations in theUnitedStates.Untilabout Novem-ber 1973,one of those locations was at 7819 South 192dStreet,Kent,Washington,herein called the plant. During1972, whichwas a representativeyear, the Company sold inexcess of$50,000 worth of goods to customers across statelines and purchased and received in excess of $50,000 worthof goods and services from out-of-state suppliers.The Com-pany is an employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.1The Company is referred to by the parties at times as Alcoa Housing 601or Housing 601212 NLRB No. 62 ALCOA CONSTRUCTIONSYSTEMS INC45311THE UNIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111THE ALLEGED UNFAIR LABOR PRACTICESA. The Events1.The settingWard was employed by the Company in February 1971.On May 19, 1971, the Company and the Union entered intoa collective-bargaining agreement effective from May 1,1971, to April 30, 1974. Under theagreement, the Companyrecognized the Union as the exclusive representative of itsproduction and maintenance employees. The contract con-tains aunion-security clause 2 and a checkoff clause.3 It hasbeen the longstanding practice, pursuant to an under-standing between the Company and the Union, for theCompany to deduct and remit dues from the first paycheckin each month for the dues which have accrued the previousmonth. However, when an employee is delinquent fromprevious months, the practice has been for the Union toapply the checked-off dues to the earliest months' delin-quencyAll of the employees in the bargaining unit have signeddues-checkoff authorizations. Ward Joined the Union and,on May 24, 1971, signed his checkoff authorization. Thatauthorization has never been revoked.'2Art V sec 5 01, provides "An employee who is a member of the Unionat the time this Agreement becomes effective shall continue membership inthe Union for the duration of this Agreement to the extent of paying themembership dues uniformly required as a condition of acquiring or retainingmembership in good standing in the Union "Sec 5 02 provides "An employee, who is not a member of the Union atthe time this Agreement becomes effective, or he is employed after theeffective date of this Agreement, shall become a member of the Union withinten (10) days after the thirtieth (30th ) day following the effective date of thisAgreement or within ten (10) days after the thirtieth(30th) dayfollowingemployment,whichever is later,and shall remain a member of the Union tothe extent of paying an initiation fee and the membership dues uniformlyrequired as a condition of acquiring and retaining membership in goodstanding in the Union, whenever employed under, and for the duration ofthisAgreement "Sec 5 03 provides "The Union shall accept into membership each em-ployee covered by this Agreement who tenders to the Union the periodic duesand initiation fees uniformly required as a condition of requiring and/orretaining membershipArt XXI. sec 21 01, provides that where individually authorized in writ-ing by an employee, the employer will "deduct from the pay of the employeesuch uniform initiation fee and monthly dues as are required from all appli-cants and membersof the Union " Under that provision, the employer is toremit promptly each month the amounts deducted together with a list ofnames of all employees, showing the amount'deducted from each It furtherprovides "Any employee from whom deductions are due for the currentmonth, who does not have any pay due on the payroll from which deductionsaremade, will have deductions made from the next payroll from whichdeductions are made in which the employee receives any pay together withan' amounts that may be due for the month in which deductions are made"Though Ward's employment was terminated in June of 1971, he wassubsequently rehired All parties have treated Ward's checkoff as a continu-ing one, and there is no allegation that the hiatus in employment invalidatedthe checkoff authorization2.The first suspension of Ward from union membershipAt the end of June 1971, Ward's employment with theCompany was terminated. In July 1971, his June dues werepaid so that he was current with his union dues through theend of June. In January 1972, he was rehired. From Julythrough December 1971, Ward paid no dues to the Unionnor did he take out a withdrawal card. During that periodhe was sent two notices of arrearage. The first was on Sep-tember 30, 1971, before he became 3 months in arrears.5 Asecond notice was sent on December 15, 1971, pursuant tosection 45L of the constitution of the United Brotherhoodof Carpenters and Joiners of America, the Union's parentorganization, herein called the International. That sectionreads.A member who owes a Local Union five months' duesshall be notified by mail at the last known address bythe Financial Secretary not later than the 15th day ofthe sixth month of said arrearage Unless dues are paidby the end of this sixth month, his name shall be strick-en from the list of membership without a vote of theLocal Union.Ward was suspended from membership in the Union onDecember 31, 1971, because of nonpayment of dues.On January21, 1972, John L. Carr,the Union's financialsecretary-treasurer,6wrote to R. E Livingston,the generalsecretary of the international,as follows:On our last monthly report,showing December activi-ty, I had markedRandyWard Suspended for non pay-ment of duesRandy was working for Housing 601, one of our plantswith a payroll dues deduction, and was terminated inJune. He was notified about the arrears, but neglectedto pay his dues In December he was re-hired by thesame firm and they deducted his dues in December, forone month. However, due to their bookkeeping system,we do not receive the December dues deduction untilthe middle of January.Had this reached us in December, Randy would still bein arrears but not suspended For this reason we arerequesting that you not remove him from the rolls. Wewill notify him that the back dues must be paid imme-diately.Please let us know if this meets with your approval.On the same day, January 21, 1972, Carr wrote to Ward Ias follows:Your [sic] were admitted into this Local Union underSec 45K of the International's constitution provides "A member whoowes three months' dues shall not be entitled to the Password,or a seat, oroffice in any meetings of a Local Union or District Counsel and is not in goodstanding" Sec 45B provides "Monthly dues shall be charged on the bookson the first of each month,but a member does not fall in arrears until theend of the month in which the member owes three months' duesCarr is the chief executive officer of the Union The complaint alleges,the answers admit. and I find that he is an agent of the Union7Ward acknowledged receiving this letter 454DECISIONSOF NATIONALLABOR RELATIONS BOARDtheOrganizational agreement along with the othermember working at 601 at the time the Union Agree-ment was signed. According to our records, you wereterminated or quit in June.Our records also show you were notified by mail whenyou were three months behind in your dues and againwhen you were 6 months behind. According to theinternational, anyone six months behind is droppedfrom membership and must return to the Brotherhoodby the payment of a full initiation fee. We received onemonths dues for you along with the rest of the payrolldeductions and have to apply this to your July dues. Inorder to be a member in GOOD STANDING, you willhave to pay your other five months back dues immedi-ately.You owe $36.75 which is much less than a fullinitiation fee of $150.00While you were dropped from membership on the lastday of December, we have written the international tore-instate you and this is the only provision they make.You must square your arrears immediately.Please let us hear from you soon. If you have anyquestions, please call this office. We are open from 4.00P.M. to 7:00 on meeting nights. Monday January 24 isour next meeting. Check in with John Carr then.On January 31, 1972, the International wrote to Carrstating that if Ward paid all his back dues, his membershiprecords would be adjusted.In February 1972, Ward paid his back dues and wasreinstated to membership without the need to pay a newinitiation fee.3.The second suspension from membershipand the dischargeWard, along with a number of other employees, was laidoff in July 1972. At the time, he was fully paid up in duesthrough June 1972. Dues are $7.35 per month. He and theother employees were recalled on December 18, 1972. Dur-ing the interval of layoff, Ward paid no dues and did nottake out a withdrawal card.8On September 30, 1972, the Union sent an arrears noticetoWard. On December 14, 1972, a second arrears noticewas sent. The second notice contained a quote from section45L of the International constitution, stating that at the endof 6 months, membership would be lost. Ward did not re-ceive either of these notices. The second notice was returnedto the Union with the notation from the post office thatWard had moved and left no address? The second noticewas sent to the same address as the Union's January 21,1972, letter which had been received by Ward.In his brief, counsel for the General Counsel statesGeneral Counsel concedes Local 338's right to demand payment of duesfor a layoff period where,as here,employees on layoff accrue vacationpay and retain recall rights under the contractual seniority clauseIndus-trialRddio Lodge No. 1561,International Association of Machinists andAerospaceWorkers, AFL-CIO (TheBendix Corporation),205 NLRB 7709Sec 441 of the International constitution requires members to keep theUnion informed of current addressesWard credibly testified that he wasnever givena copy of theconstitutionOn December 31, 1972, Ward was suspended from mem-bershipThe week before the December 1972 callback, Carr spoketo company officials about the payment of dues. He toldthem that the employees were expected to have a month'sdues paid prior to the end of December and that eachmonth after that could be paid I or 2 months at a time untilthey were up to date.toIn January 1973, Ward, along with a number of otheremployees, attempted to attend a union meeting. They werebarred at the door because of dues arrearages, but afterspeaking with Carr, they were allowed to participate in themeeting.Some time in January, Carr came to the plant and metwith a number of employees, including Ward. Carr told theemployees that those of them who did not pay their duesduring the layoff could make up the payments and theywould not be terminated. Immediately after themeeting,Ward offered to pay Carr the back dues and Carr repliedthatWard would have to come into the office to do it.On January 7, 1973, the Company followed the estab-lished practice of deducting dues pursuant to the checkoff.[[The Union's records show that on January 18, 1973, it re-ceived checked-off dues on behalf of Ward which it appliedto December 1972. The records also show that on February12, 1973, it received checked-off dues for Ward which itcredited to January 1973 The Union also sent receipts toWard showing that dues payments were credited on hisbehalf for December 1972 and January 1973.On February 2, 1973, Ward called Carr on the telephoneand told him that he wanted to make arrangements to payhis back dues. Ward was told that it was too late to comein that day.t2On February 12, 1973, Carr wrote to the International asfollows:Iam requesting your assistance in correcting the re-cords of RANDY WARD, who wasentered as Sus-pended on the December activity.The reason for this is, Randy Ward wasterminated inJuly, and neglected to pay his dues while off work. Hehas been employed at Alcoa Housing 601 which has thepayroll deduction for Union dues.Randy was rehired on December 11, 1972 and dueswere withheld from his pay check in December. It is thepolicy of the Company to withhold dues one monthand forward these to the Union Office the followingmonth. Due to the fact that the dues were actually paidinDecember, this would have been within the sixThese findings are based on the credited testimony of Carr. Unlike theother recalled employees, Ward did not pay any duesinDecember11Employee Rodney Carroll credibly testifiedthat in December 1972 hehad a conversation on the telephone with Carr aboutthe recalled employeesand that Carr said that theywere goingto start deductionof dues from thefirst paycheck the employees received in January12Ward also testified that Carr told him that he would have to pay hisinitiationfee I do not believe that Ward's recollectionwith regard to thatstatement wasaccurate Thesubsequent letters writtenby Carr,which aredescribedin detail below,indicate thatCan did notexpect an initiation feeuntil a subsequent date ALCOA CONSTRUCTION SYSTEMS INC.month period and Randy Ward should not have beendropped. He should be on the record as having paidone month dues, $7.35 which would be for July 1972.In February we received another month of dues whichwill pay August. Randy Ward has been notified hemust bring the other five months dues immediately tobring this account current.Please do not remove Randy Ward from the rolls, buthe is still in arrears and owes dues from August 1972.Thank you for your consideration.On February 13, 1973, Carr wrote to Ward as follows:You were notified in September 1972 that you wouldbe in arrears at the end of the month and in Januaryyou were sent a final notice of arrears. We, however didnot hear from you and you made no payments on yourdues for this six month period, December 31, 1972.You were re-hired at Alcoa Housing on December I 1and they, according to the contract, deducted dues forone month from you. This was forwarded to our office,as per the arrangements, in January. According to ourUnion Constitution, we had suspended you at the endof the six month period.We have written to the International Office and re-quested a correction on the record and this, accordingto past practice will be granted with the provision thatyou bring your account up to date and square yourarrearages. You will have to pick up your dues for theperiod of time you were not under the payroll deduc-tion.You owe a balance of five months dues, $36,75plus $2.00 for arrearsassessments.Please make arrangements to pay this within the nextmonth so you can be re-instated by the InternationalBrotherhood of Carpenters and Joiners of America, ortheUnion Security Clause of our agreement will beenforced.By letter dated March 2, 1973, the International repliedto Carr as follows:We are in receipt of your communication dated Feb-ruary 12, regarding the Suspension of RANDYWARD on December 31, 1972 and in reply I wish toadvise that this same thing happened in December 31,17The complaintalleges, the Union's answer admits, and I find that Gierkewas an agentof the Union14The forms indicated that Ward would have to payan initiation fee of$15015 It is noted that by this time the Union had received checked-off duesforWard in both January and February 1973 and that the Union's records,as well as the receipts issued to Ward. indicated that the dues had beenapplied to December 1972 and January 1973 If the Union's records wereaccurate,back dues were still outstanding for the 5 months of July, August.September, October. and November 1972 If the dues paymentswere attri-buted to the earliestmonths of delinquency, as Carr testified they should4551971 and we gave you a dispensation at that time toaccept all his back dues, provided he paid up throughand including the current month, which he did on Feb-ruary 19, 1972.Now, he has allowed himself to go three months inarrears September 30, 1972 and six monthsin arrears,December 31, 1972, but in yourletter,you state thatdues of July, 1972 were deducted by the company inDecember, 1972 but not turned over to the LocalUnion until January, 1973, since he was on a checkoff.However, it deems strange that this man always leavesthe place where he works without payingsome dues inadvance, so as to save this trouble each year.Therefore, we feel that under thecircumstances, wecannot grant you permission to accept the dues as theSuspension will stand as reported.On March 6, 1973, Carr sent letters, with copies of theInternational's letter, to both Ward and shop steward LeroyGierke.13 The letter to Ward stated that the Union wasobligated to collect the full initiation fee with the paymentscommencing at once. The letter to Gierke stated that Wardhad to rejoin the Union and enclosed an application fordues and initiation deduction."' It also enclosed a handwrit-tenmemofrom Carr telling Gierke to have the checkoffauthorizations signed and ending "Any B. S. - Send itBack,We'll Terminate."On March 7, 1973, pursuant to his instructions from Carr,shop steward Gierke approached Ward and told him that hehad to pay the full initiation fee or he would be terminated.Ward refused to sign the initiation fee deduction form andtoldGierke that he didn't see how he was 6 months inarrears.15Ward asked why he had to rejoin the Union andGierke replied that there was some doubt as to how long hehad been in arrears and that this was what he was supposedto do. In this conversation, Ward convinced Gierke that hewas not 6 monthsin arrears.16Gierke said that he would tryto find out what was going on.Gferke then spoke about the matter to Edgar Cheeley, theCompany's accountant.17 Gierke told Cheeley that he haddone some paper work for Ward and that he had come tohave the Company's books checked. Gierke showed Chee-ley the paper work and a copy of the constitution. Gierkesaid that after 6 months, a man can be suspended. Theywent over the Company's books and Gierke said that hecouldn't come up with 6 months, but only 5.18Gierke also spoke to Donald H Neff, the plant superin-tendent,and told him that he had talked to Cheeley aboutWard, and they couldn't come up with 6 months delinquen-cy. Neff replied they would look into it and see what couldbe done. 19have been, they wouldhave beenapplied to Julyand August1972, whichwould havestill left 5 monthsdelinquency for September, October, Novem-ber, and December 1972 and January 197316Gierke crediblytestified to that effect17The complaintalleges,the answersadmit, and I find that Cheeley is asupervisorwithin the meaningof the Act1s Thesefindings are based on thetestimony of Gierke Cheeley, in histestimony, acknowledgedthathe spoke to Gierke about Ward, but he did notrecall seeing the constitutionor recall anyspecific discussionabout 5 or 6months arrearageor the position the Union was takingHe averred, though,that he couldnot state much of this with definiteness I credit Gierke19This finding is based on credited testimony of Gierke Nefftestified thatContinued 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime later that day, March7, 1973,Gierke had aconversation with Robert L.Greer,the plant superinten-dent,20 and employee Rodney Carroll Gierke,Greer, andCarroll looked over some notes that Cheeley had givenGierke and they agreed that there was no way Ward couldbe 6 months in arrears Greer said that there wasn't muchhe could do about it and that he would hate to lose Wardbecause Ward was a good worker.21That afternoon Gierke was speaking to Carroll whenCheeley came out of his office and gave Gierke some notestaken from company records which showed that Ward was5 months delinquent Carroll asked Cheeley what the regu-lar procedure was for taking dues out of a man'scheck.Cheeley answered that, throughCarr,they had set up apolicy where dues are taken out each month for the previousmonth and that Ward'sDecember dues were paid in Janu-ary. Gierke then left and Cheeley continued his conversa-tionwith Carroll.Cheeley said that somebody's recordsmust have been messed up.22Later,on March 7, Gierke spoke to Carr on the telephoneand discussed the months that Ward was delinquent.Gierketold Carr that Ward had refused to rejoin the Union, andCarr instructed Gierke to write a note stating that Ward hadrefused to join the Union and that he(Gierke)had toldWard that he (Ward)could be terminated.On March 8, 1973, Gierke wrote to Carr as follows-Randy Ward has refused to sign the application formembership form and his authorization for deductionof initiation fees. I have explained that he will be termi-nated in the near future.On March 12, 1973, Carr wrote two letters. One was toWard, enclosing a check for $14.70 and stating that the dueschecked off in January and February 1973 were not accept-ed as Ward was suspended prior to the receipt of those dues.The letter also stated that a request would be made to termi-nate Ward under the union-security clause. The second let-terwas to the Company It requested that Ward bedischarged pursuant to that clause. On March 14, 1973,Donald H. Neff, the plant manager, wrote to Carr statingthat Ward would be terminated at 7 a m. on March 15, 1973,in accordance with the contract terms.On March 14, 1973, Supervisor John Bradley 23 askedWard if he had joined the Union yet. Ward replied in thenegative. Bradley then said that he talked to Greer, butGreer didn't have anything to say about it.The discharge actually occurred on March 16, 1973. Onthat date,Ward was given a dismissal notice by GierkeShortly after, Gierke and Ward spoke to Greer, who toldthem that the Union had asked for the dismissal. On thethe conversation never took place and that he was not even in the plant atthe time of the alleged conversation Gierke may well have been mistaken inhis recollection of the time sequence,but I credit his testimony that theconversationdid take place20The complaint alleges,the answers admit, and I find that Greer was asupervisor within the meaning of the Act21These findings are based on credited testimony of Gierke and Carroll.Greer did not testify22 These findings are based on the credited testimony of Carrollsame day, Gierke spoke to Greer and repeated that theycouldn't come up with more than 5 months delinquencyGreer suggested that Ward contact the Union and said thatthey hated to lose him because he was a good worker.Carr acknowledged that the Union's request that Wardbe discharged was based solely on the fact that Ward hadbeen suspended and had refused to pay the initiation feeB. Analysis and ConclusionsIThe alleged dues delinquencya.The Union's responsibilityWith an exception relating to the enforcement of a validunion-security clause, it is unlawful under Section 8(a)(1)and (3) of the Act for an employer to discharge an employeebecause that employee is not a member of a union. With thesame exception, it is unlawful under Section 8(b)(1)(A) and(2) of the Act for a union to cause or attempt to cause anemployer to discharge an employee for nonunion member-ship.The Union demanded, and the Company effectuated,Ward's discharge because he had been suspended andtherefore was not a member of the Union. The Union andthe Company have therefore violated the Act unless theexception relating to the enforcement of a valid union-se-curtly clause is applicable to the facts of this case Thatexception is set forth in the provisos to Section 8(a)(3) 24 ofthe Act which read... . Provided, That nothing in this Act . . . shall pre-clude an employer from making an agreement with alabor organization.to require as a condition ofemployment membership therein on or after the thirti-eth day following the beginning of such employment orthe effective date of such agreement, whichever is thelater. . .Provided further, That no employer shalljustify any discrimination against an employee for non-membership in a labor organization (A) if he has rea-sonable grounds for believing that such membershipwas not available to the employee on the same termsand conditions generally applicable to other members,or (B) if he has reasonable grounds for believing thatmembership was denied or terminated for reasonsother than the failure of the employee to tender theperiodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership.The phrase "failure of the employee to tender the periodicdues and the initiation fees uniformly required" necessarily23The complaint alleges,the answers admit,and I find that Bradley wasa supervisor within the meaningof the Act24 The parallel provision in Sec 8(b)(2) makes it unlawful for a union "tocause or attempt to cause an employer to discriminate against an employeein violation of subsection (a)(3) or to discriminate against an employee withrespect to whom membership in such organization has been denied or termi-nated on some ground other than his failure to tender the periodic dues andthe initiation fees uniformly required as a condition of acquiring or retainingmembership " ALCOA CONSTRUCTION SYSTEMS INC.457implies that the employee is delinquent in dues that havealready accrued.If in fact Ward was not delinquent, thenthe proviso could not be raised as a viable defense. In de-termining the amount of delinquency that would warrantresort to discharge under the union-security clause,the stan-dard applied by the Union must be uniform,as the provisoallows such discharge only for nonpayment of periodic duesand initiation fees "uniformly required as a condition ofacquiring or retaining membership."Section 45K of the International's constitution providesthat a member who owes 3 months dues is not in goodstanding, and Section 5.02 of the collective-bargaining con-tract provides that employees shall pay dues uniformly re-quired as a condition of acquiring or retaining membershipin good standing in the Union.However,no contention ismade by any party that a 3 months'delinquency in dues hasbeen used as the basis for discharge under the union-securi-ty clause of the contract.On the contrary,Carr acknowl-edged that the Union's request that Ward be discharged wasbased solely on the allegation that Ward had been suspend-ed for a 6 months dues delinquency and had refused to paythe new initiation fee. If the Union had insisted on Ward'sdischarge because of a 3 months'delinquency where thestandard uniformly applied had been a 6 months'delin-quency, the uniformity requirement of the proviso wouldclearly not have been met. 5As the parties have interpreted and applied the union-security clause of the contract,an employee's discharge canbe effectuated only after a 6 months'dues delinquency anda consequent suspension from membership. Thus, under theuniform standards required by the proviso, Ward's dis-charge, to be lawful,would have to be based on a 6 months'dues delinquency. It follows that,ifWard was dischargedwhen he was only 5 months' delinquent in the payment ofdues, the uniform standard required by the proviso wouldnot have been met and the discharge would have violatedthe Act.Section 45B of the International's constitution providesthat monthly dues shall be charged on the books on the firstof each month but a member does not fall in arrears untilthe end of the month in which the member owes 3 months'dues. It thus appears that dues do not become delinquentuntil the end of the month for which they are due. WhenWard was recalled by the Company in mid-December 1972,he was 5 months' delinquent in dues. The December 1972dues were not yet delinquent. In the ordinary course ofevents, the December dues would have become delinquenton December 31, 1972,and Ward would have been 6months in arrears.However,in the instant case,two addi-tional factors were present.The first was that Ward had ineffect an outstanding dues-checkoff authorization The sec-ond is that the understanding and practice with regard tocheckoff was that dues would be checked off from the firstpaycheck in the month following the one in which the dueshad accrued.Carr had agreed with the Company and in-formed the employees that December 1972 dues would bechecked off from the first paycheck in January 1973. In25 It is noted that the Union placed in evidence the records of employeesinother bargaining units showing that they had been suspended after 6months and had been required to pay new intiauon feeseffect, the Union waived its right to have December duespaid by the end of December and agreed to accept themfrom the January checkoff.In fact,the Union did just thatand accepted the checkoff for Ward in both January andFebruary. Under these circumstances,it cannot be said thatWard became delinquent for 6 months'dues on December31, 1972.The Union had extended the time for payment sothat the delinquency did not occur.As the dues were notdelinquent,it follows that,under a uniform standard, a newinitiation fee could not be required as a condition of em-ployment.The Union may or may not have had the rightto suspend Ward under these circumstances,but it couldnot lawfully require his discharge for nonpayment of duesor initiation fee when they were not delinquent.Apparentlyeven the Union did not believe there was a 6 months'delin-quency, as Carr wrote to the International on February 12,1973, saying that Ward had been notified that he must pay5months' dues immediately to bring his account currentand requesting a correction of records with regard to thesuspension. The Union is a respondent in this case andcannot justify its actions by its assertion that it was merelyfollowing the orders of the International.In sum,I find that the Union violated Sections 8(b)(1)(A)and (2)of the Act by causing the Company to dischargeWard because of Ward's failure to pay dues and initiationfee that were not delinquent.b.The Company's responsibilityUnder the terms of the proviso,the Company cannotjustify the discharge if it had reasonable grounds "for be-lieving that membership was denied or terminated for rea-sons other than the failure of the employee to tender theperiodic dues and the initiation fees uniformly required asa condition of acquiring or retaining membership." TheCompany knew that Ward was not 6 months'delinquent indues at the time of the discharge.On March 7,1973, shopsteward Gierke spoke about Ward's situation with Supervi-sor Cheeley.Gierke told him that after 6 months a man canbe suspended, and they went over the Company's bookstogether.Gierke told him that he could come up only with5 and not 6 months' delinquency.Gierke spoke about theproblem to Plant Superintendent Neff, who said that hewould look into it. Supervisor Greer spoke to Gierke andemployee Carroll about the Ward situation and they agreedthat there was no way Ward could be 6 months in arrears.Greer added that there wasn'tmuch he could do about itand that he would hate to lose Ward because Ward was agood worker.Cheeley told Carroll that somebody's recordsmust have been messed up. The Company knew that theUnion's request to discharge Ward was based on Ward'ssuspension because Supervisor Bradley asked Ward onMarch 14, 1973, if he had joined the Union yet. Bradley toldWard that he had spoken to Greer and Greer didn't haveanything to say about it.The Company knew that Ward was suspended from theUnion because of an alleged 6 months' dues delinquencyand knew from its own records that Ward in fact was only5months' delinquent.It also knew that the Union's requestforWard's discharge was based on the suspension.In spiteof this, the Company promptly and without question com- 458DECISIONSOF NATIONALLABOR RELATIONS BOARDplied with the Union'sdemand and discharged Ward. Acompany does not have adutyto investigate the circum-stances behind a union's request to discharge an employeeunder a union-security clause,unless that company has rea-sonable grounds for believing that the request was improp-er.ConductronCorp.,183NLRB 419,and cases citedtherein.In the instant case the Company'sown recordscombined with the information given its supervisors by shopsteward Gierke put it on notice that the request was improp-er. In dischargingWard under these circumstances, theCompany violated Section 8(a)(1) and(3) of the Act.2.The duty of fair representationThe above conclusions are based on a finding that Wardwas discharged for nonpayment of dues and initiation feethat were not delinquent. The same conclusions are war-ranted based on the broader proposition that the Union'sactions with regard to Ward were in defiance of the Union'sduty to represent him fairly.The duty of fair representation was first enunciated bythe United States Supreme Court in 1944 in the case ofSteele v. Louisville & Nashville Railroad Company,323 U S.192, which arose under the Railway Labor Act. The Courtheld that the same statute that gave the union a right to actas exclusive bargaining agent inherently required the unionto represent employees fairly, impartially, and in goodfaith. 6 The Board first applied this "duty of fair representa-tion" concept in an unfair labor practice proceeding inMir-anda Fuel Company, Inc.,140 NLRB 181, enforcementdenied 326 F.2d 172 (C A. 2, 1963).27 The Board held:... Section 7 thus gives employees the right to be freefrom unfair or irrelevant or invidious treatment bytheir exclusive bargaining agent in matters affectingtheir employment. This right of employees is a statuto-ry limitation on statutory bargaining representatives,and we conclude that Section 8(b)(1)(A) of the Actaccordingly prohibits labor organizations, when actingin a statutory representative capacity, from taking ac-tion against any employee upon considerations of clas-sificationswhich are irrelevant, invidious, or unfair.... To the extent'... that an employer participatesin such union's arbitrary action against an employee,the employer himself violates Section 8(a)(I) of the Act.This would obtain, for example, where, for arbitrary orirrelevant reasons, a statutory bargaining representa-tive attempts to cause an employee's discharge and theemployer then becomes party to such violation of Sec-tion 7 rights by acceding to the union's efforts.We further conclude that a statutory bargaining rep-resentative and an employer also respectively, violate26Ford Motor Co v Huffman,345,U S 330 (1953) andHumphrey v Moore.375 U S 335 (1964)27 Though the Court of Appealsfor the SecondCircuitrefused to enforcetheMirandadecision, a majority of that court did not rule on thequestionwhether a breachof the duty offair representation was an unfair laborpracticeSection 8(b)(2) and 8(a)(3) when, for arbitrary or irrele-vant reasons or upon the basis of an unfair classifica-tion, the union attempts to cause or does cause anemployer to derrogate the employment status of anemployee.Since theMirandacase,the Board has consistently fol-lowed the principle that a union owes a duty of fair repre-sentation to the employees it represents.28The Board hasoften applied this principle to situations involving the en-forcement of union-security clauses.InTeamsters LocalUnionNo. 122InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(AugustA. Busch &Co. ofMass, Inc),203 NLRB 1041 (1973), theBoard found that a union violated the Act by enforcing aunion-security clause where the employee did not have suf-ficient notice of his obligations. The violation was premisedon the union's breach of its fiduciary duty to treat the em-ployee fairly.In that case, the Board quoted the Court ofAppeals for the Third Circuit inN.L.R B. v. Hotel, Moteland Club Employees'Union,Local 568,AFL-CIO (Philadel-phia SheratonCorp.),320 F.2d 254,258 (C.A. 3, 1963), asfollows:The comprehensive authority vested in the union, asthe exclusive agent of the employees, leads inevitablyto employee dependence on the labor organization.There necessarily arises out of this dependence a fidu-ciary duty that the union deal fairly with employees, ,At the ininimum, this duty requires that theunion inform the employee of his obligations in orderthat the employee may take whatever action is neces-sary to protect his job tenure.In deciding what constitutes a breach of the Union's fiduci-ary duty to deal fairly with employees, all the backgroundcircumstances must be considered.'Iam not persuaded that Ward was given insufficientnotice of -what the Union intended to do. Ward did notreceive the two delinquency notices in 1972, but that ap-pears to have resulted from his failure to leave a forwardingaddress.Ward's poor experience with a suspension in 1971should have alerted him that he faced the same problem in1972 After the suspension but before the discharge, Wardwas notified, by Gierke that he would be discharged pur-suant, to the union-security clause if he did not rejoin theUnion by payment of a new initiation fee. However, timelyand proper notice that a union intends to act in an arbitrarymanner in no way makes the subsequent action less arbi-trary. I am also not persuaded that the Union's failure todemand Ward's discharge after the first suspension in any28 The U S' Supreme Court has not yet ruled specifically onthe questionof whether a breach of the duty of fair representation by a union violates theunfair labor practice sections of the Act However, inVaca v Sipes,386 U S171 (1967), the Supreme Court, in dec.dmg a preemption question, reviewedthe history of theMirandadecision in detail and stated "Moreover, whenthe Board declared inMiranda Fuelthat a union's breach of its duty of fairrepresentation would henceforth be treated as an unfair labor practice, theBoard adopted and applied the doctrine as it had been developed by thefederal courts " ALCOA CONSTRUCTION SYSTEMS INCway waived whatever right it may have had to seek hisdischarge after the second one. Lenient enforcement of aunion or contract right after a first offense does not barstrict enforcement when the offense is repeated.29 However,it is no defense to a present violation of the Act to claim thatthe Act was not violated in the past.As set forth in full above, the longstanding practice pur-suant to agreement of the parties was that dues for I monthwere to be paid through checkoff from the first paycheck ofthe following month. Pursuant to this practice and agree-ment, Ward should not have been considered 6 months inarrears when the January 1973 checkoff was sent to theUnion for December dues. Ward therefore should not havebeen suspended because of a 6 months' delinquency; a newinitiation fee should not have been charged, and the union-security clause should not have been invoked. The Union'saction in accepting the dues checked off for Ward in Janu-ary and February was consistent with the agreement it hadwith the Company. Carr's February 12, 1973, letter to theInternational, asking the International to refrain from re-moving Ward from the rolls, and his February 13, 1973,letter to ward, in which he said that Ward owed a balanceof 5 months' dues, were also consistent. Under these circum-stances, I believe the Union acted arbitrarily and in defi-ance to its duty to represent Ward fairly when it reneged onits prior understanding with both the Company and Wardby returning the dues that had been checked off for Wardin January and February, by treating him as a nonmember,and by demanding his discharge for nonpayment of the newinitiation fee. The evidence detailed above also establishesthat the Company discharged Ward pursuant to the Union'sdemand even though it was aware of the Union's failure toperform the fiduciary duty it owed Ward.30Under these circumstances, I find that the Union's de-mand that Ward be discharged violated Section 8(b)(1)(A)and (2), and the Company's discharge of Ward violatedSection 8(a)(1) and (3) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section 111,above, occurring in connection with the'operations.of theCompany described in section 1, above,-have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYHaving found the Union violated Section 8(b)(1)(A) and(2) of the Act, and that the Company violated Section29General LongshoreWorkers,International Longshoremen's A rrociat ion.Local 1418, AFL-CIO (Lykes BrosSteamshipCo. Inc).195 NLRB 8JOCfAssociated Transport, Inc,169 NLRB 1143. enfd401 F 2d 509 (C A2, 1968)4598(a)(3) and (1) of the Act, I shall recommend that they beordered to cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theAct. As I have found that the Union caused the Companyto discharge Ward for nonpayment of dues and initiationfees that were not delinquent, I shall recommend that theUnion be ordered to notify the Company, in writing, witha copy to Ward, that it has no objection to his immediateand full reinstatement to his former job, or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges. Ishall also recommend that the Company be ordered to offerWard immediate and full reinstatement to his former job,or if that job no longer exists, to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges.I shall also recommend that the Union and the Companybe ordered jointly and severally to make Ward whole forany loss of earnings he may have suffered as a result of thediscrimination against him by payment to him of theamount he normally would have earned from the date of hisdischarge to the dates set forth hereafter, less net earnings,to which shall be added interest at the rate of 6 percent perannum, in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co,138 NLRB 716 (1963). In the case of theUnion, its backpay liability shall terminate 5 days after itnotifies the Company and Ward that it has no objection tohis reinstatement, as provided above. In the case of theCompany, its backpay liability shall terminate on the datethatWard is offered reinstatement.Ishall further recommend that the Company be orderedto preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll re-cords, social security payment records, timecards, personnelrecords and reports, and all other records necessary to ana-lyze the amount of backpay due.CONCLUSIONS OF LAW.1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By causing the Company to discharge Ward for non-payment of dues and initiation fees that were not delin-quent, the Union has engaged in unfair labor practices inviolation of Section 8(b)(1)(A) and (2) of the Act.4.By dischargingWard for nonmembership in theUnion when it had reasonable cause to believe that Wardwas suspended from the Union for nonpayment of dues andinitiation fees that were not delinquent, the Company hasengaged in unfair labor practices within, the meaning ofSection 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 31A. Respondent United Brotherhood of Carpenters andJoiners of America, Millmen's Union Local No. 338, AFL-CIO, its officers, representatives, and agents, shall.1.Cease and desist from:(a)Causing or attempting to cause Alcoa ConstructionSystems, Inc., to discharge any employee for nonpaymentof dues andinitiationfees that are not delinquent(b)Causing or attempting to cause Alcoa ConstructionSystems, Inc , to discriminate against any employee in viola-tion of Section 8(a)(3) of the Act.(c) In any like or relatedmanner, restraining or coercingemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights areaffected by the lawful enforcement of a lawfulagreementrequiring membership in a labor organization as a conditionof employment.2Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Alcoa Con-struction Systems, Inc , make Randy L. Ward whole for anyloss of earnings he may have suffered as a result of thediscrimination against him in themannerset forth in thesection of this decision entitled "The Remedy."(b)Notify Alcoa Construction Systems, Inc., in writing,that it withdraws its objection to Ward's employment andrequests the Company to offer himreinstatement,and fur-nishWard with a copy of such notification.(c)Post at its offices and meeting halls copies of theattached notice marked "Appendix A." 32 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being signed by an authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by it toinsurethat said notices are not altered, de-faced, or covered by any other material.(d)Deliver to the Regional Director for Region 19 signedcopies of said notice in sufficient numbers to be posted byAlcoa Construction Systems,Inc., in all placeswhere no-ticesto employees are customarily posted.(e)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.B.Respondent Alcoa Construction Systems, Inc., its of-ficers, agents, successorsand assigns,shall:31 In the event no exceptions are filed as providedby Sec10246 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes1.Cease and desist from:(a)Discharging any employee for nonmembership in aunion unlessthat discharge is pursuant to the lawful en-forcement of a lawfulagreementrequiring membership ina labor organization as a condition of employment.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by the lawful en-forcement of a lawful agreement requiring membership ina labor organization as a condition of employment.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer Randy L. Ward immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b) Jointly and severally with Respondent United Broth-erhood of Carpenters and Joiners of America, Millmen'sUnion Local No. 338, AFL-CIO, make Randy L. Wardwhole for any loss of earnings suffered as a result of thediscrimination against him in the manner set forth in thesectionof this decision entitled "The Remedy "(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(d) Post at its Kent, Washington, place of business (or atany location the business may have moved to) copies of theattached notice marked "Appendix B." 33 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by its representative,shall be posted by it immediately upon receipt thereof andbe maintained by it for 60 consecutive days, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent Company to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Deliver to the Regional Director for Region 19 signedcopies of said noticein sufficientnumber to be posted byUnited Brotherhood of Carpenters and Joiners of America,Millmen's Union Local No. 338, AFL-CIO, in places wherenotices to members are customarily posted.(f)Notify the Regional Director for Region 19, in writ-ing, within20 days from the date of this Order, what stepshave been taken to comply herewith.32 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board33 See In 32 ALCOA CONSTRUCTION SYSTEMS INC.461NOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAPPENDIX A1511 Third Avenue,Seattle,Washington 98101, Telephone206-442-4532.APPENDIX BPursuant to the recommended Order of an Administra-tive Law Judge of the National Labor Relations Board, andin order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:Aftera trialin which all sides had a chance to give evidence,an Administrative Law Judge of the National Labor Rela-tions Board has found that we violated the National LaborRelations Act and has orderedus topost this notice.WE WILL NOT cause or attempt to cause Alcoa Con-struction Systems, Inc., to discharge any employee fornonpayment of dues and initiation fees that are notdelinquent.WE WILL NOT cause or attempt to cause Alcoa Con-struction Systems, Inc , to discriminate against any em-ployee in violation of Section 8(a)(3) of the Act.WE WILL NOT, in any like or related manner, restrainor coerce employees in the exercise of their rights guar-anteed inSection 7 of the Act, except to the extent thatsuch rights may be affected by the lawful enforcementof a lawful agreement requiring membership in a labororganization as a condition of employment.WE WILL notify Alcoa Construction Systems, Inc., inwriting, that we withdraw our objections to the employ-ment of Randy L. Ward and request his reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent position, and WE WILL furnishhim with a copy of such notification:WE WILL make Randy L. Ward whole by paying himbackpay with interest at 6'percentDatedByUNITED BROTHERHOOD OF CAR.PENTERS AND JOINERS OF AMERI-CA,MILLMEN'S UNION LOCALNo 338 AFL-CIO(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed 'to the Board's Office, 10th Floor, Republic Building,NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the recommended Order of an Administra-tive Law Judge of the National Labor Relations Board, andin order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:After a trial in which all sides had a chance to give evidence,an Administrative Law Judge of the National Labor Rela-tions Board has found that we violated the National LaborRelations Act, and has ordered us to post this notice.WE WILL NOT discharge any employee for nonmem-bership in a union unless the discharge is pursuant tothe lawful enforcement of a lawful agreement requiringmembership in a labor organization as a condition ofemployment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by thelawful enforcement of a lawful agreement requiringmembership in a labor organization as a condition ofemployment.WE WILL offer Randy L Ward immediate and fullreinstatement to his former job or, if that job no longerexists,to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL make Randy L. Ward whole by paying himbackpay with interest at 6 percentALCOA CONSTRUCTIONSYSTEMS,INC(Employer)Dated. By(Representative) .(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 10th Floor, Republic,Building,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-4532.